        Case 2:19-cv-02491-JAR-JPO Document 183 Filed 05/14/20 Page 1 of 3




                                      UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF KANSAS


In re: CCA Recordings 2255 Litigation,

                             Petitioners,

v.                                                     Case No. 19-cv-2491-JAR

United States of America,                              (This Order Relates to Case Nos.
                                                       18-2477, 18-2478, and 18-2479)
                             Respondent.


                                                ORDER

         This court has found petitioner Petsamai Phommaseng demonstrated good cause to

conduct discovery regarding his claims that the government violated his Sixth Amendment

rights when it obtained recordings of protected attorney-client communications at the

Corrections Corporation of America in Leavenworth, Kansas (“CCA”).1 Phommaseng

now moves for leave to serve a subpoena duces tecum on Securus Technologies, Inc.

(Securus), the company that provided the equipment and technology used to record

detainee telephone communications at the facility (ECF No. 137).                 The subpoena

commands the production of documents and objects regarding: (1) recording-access events

for CCA between July 1, 2016, and October 31, 2016; and (2) lawful requests for CCA

recordings (such as subpoenas or court orders) submitted to or received by Securus between


         1
        United States v. Phommaseng, 15-cr-20020-JAR-5, ECF No. 608 at 20 (applying
Rule 6(a) of the Rules Governing Section 2255 Proceedings).
                                                   1
O:\19-2491-JAR, In Re CCA\-137.docx
        Case 2:19-cv-02491-JAR-JPO Document 183 Filed 05/14/20 Page 2 of 3




August 9, 2016, and August 25, 2016.2 The government does not object to the discovery

and recognizes the information sought is relevant.3 The government requests access to the

information produced by Securus, noting it will be helpful in evaluating petitioners’ cases.

         The court agrees the subpoena is appropriately narrow and seeks relevant

information. The court further finds the information should be made available to both

sides. Phommaseng objects to providing the information to the government, arguing

Securus’s production could “capture recordings of privileged and protected attorney-client

calls.”4 While the court finds this possibility unlikely given the subpoena does not request

recordings,5 the court will permit Phommaseng to withhold from production (at least at this

point) any recording produced in response to the subpoena that he alleges contains

confidential attorney-client communication.6 Phommaseng shall produce an appropriate

privilege log if he withholds any such recordings.




         2
             ECF No. 137-1.
         3
             ECF No. 172 at 1.
         4
             ECF No. 181 at 2 n.3.
        Instead, Phommaseng describes the subpoena as requesting “documentation” and
         5

information about “any lawful request . . . e.g., a subpoena or court order.” ECF No. 137
at 2-3.
         6
         As the parties recognize, whether petitioners implicitly waived the attorney-client
privilege is at issue in the government’s motion for discovery (ECF No. 139). The court’s
ruling on that motion could lead the court to order recordings produced. This order should
not be interpreted to take any position on that issue.
                                              2
O:\19-2491-JAR, In Re CCA\-137.docx
        Case 2:19-cv-02491-JAR-JPO Document 183 Filed 05/14/20 Page 3 of 3




         IT IS THEREFORE ORDERED that Phommaseng’s motion to serve a subpoena

on Securus is granted. Phommaseng shall provide the government a copy of what it

receives from Securus, subject to the above ruling, within ten days of receipt.

          Dated May 14, 2020, at Kansas City, Kansas.

                                            s/ James P. O=Hara
                                          James P. O=Hara
                                          U.S. Magistrate Judge




                                             3
O:\19-2491-JAR, In Re CCA\-137.docx
